Citation Nr: 9934806	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The appellant performed active duty for training from January 
1983 to May 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO decided that new and material 
evidence had not been submitted to reopen a claim for service 
connection for schizophrenia.


FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied service 
connection for schizophrenia; the appellant was notified of 
that decision and did not appeal within one year of 
notification.

2.  The evidence received subsequent to May 1994 regarding a 
claim for service connection for schizophrenia, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The record contains evidence of a current diagnosis of 
schizophrenia.

4.  The record contains a statement from J. Charles Dugal, 
M.D., that the appellant had a diagnosis of chronic 
undifferentiated schizophrenia in 1983.


CONCLUSIONS OF LAW

1.  The May 1994 RO decision denying service connection for 
schizophrenia is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the RO's May 1994 
decision is new and material, and serves to reopen the 
appellant's claim for service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for schizophrenia is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In a May 1994 rating decision, the RO denied service 
connection for schizophrenia.  The appellant was notified of 
that decision, also in May 1994, and did not appeal within 
one year of that notification.  Accordingly, the May 1994 
decision by the RO is final.  38 C.F.R. § 3.104 (1999).  The 
question presently before the Board is limited to whether the 
appellant has submitted new and material evidence to reopen 
his previously denied claim.  To reopen a finally denied 
claim, an appellant must submit new and material evidence.  
38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. § 3.104 
(1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for schizophrenia in a May 1994 rating decision.  
In making its decision, the RO found that there is no 
evidence that the appellant developed schizophrenia while on 
active duty.  The evidence received since the May 1994 RO 
rating decision regarding a service connection claim for 
schizophrenia includes statements from the appellant dated in 
April 1996, August 1996, September 1996 and another received 
in June 1997, an October 1996 record from the Tyler Mental 
Health Center, Lafayette, Louisiana, a June 1986 
psychological report from the Acadiana Mental Health Center, 
Lafayette, Louisiana, a December 1988 discharge summary from 
the Acadiana Mental Health Center, a statement of diagnosis 
from J. Charles Dugal, M.D., received in August 1997, a July 
1986 report of examination from Kenneth K. Birchard, M.D., an 
August 1993 medical report of examination or treatment from 
an unknown physician, Acadiana Mental Health records from 
December 1994 to September 1997, and further statements from 
the appellant dated in February 1998, April 1998 and July 
1998.  In particular, the statement from Dr. Dugal received 
by VA in August 1997, which states that the appellant was 
diagnosed with chronic undifferentiated schizophrenia in 
1983, raises the possibility that schizophrenia was in 
existence during his period of active duty for training 
during that year.  The Board finds that this evidence added 
to the record since the May 1994 rating decision, either by 
itself or in the context of all the evidence, both old and 
new, provides competent medical evidence reflecting a nexus 
between a current disability and an inservice injury or 
disease.  Therefore, the Board concludes the additional 
evidence constitutes new and material evidence sufficient to 
reopen the claim for service connection for schizophrenia. 
            
The Board also finds that the claim is well grounded.  The 
three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In determining whether the claim 
is well grounded, evidentiary assertions must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where such assertions are inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -- the 
appellant has presented evidence from Acadiana Mental Health 
Center that details medication orders for the appellant's 
diagnosed schizophrenia, paranoid type, as recent as 
September 1997.  

The statement from J. Charles Dugal, M.D., received by VA in 
August 1997, states that the appellant was diagnosed with 
chronic undifferentiated schizophrenia in 1983, with no month 
in 1983 specified.  As noted in the introduction, the 
appellant performed active duty for training from January to 
May of 1983.  The fact that the appellant's military service 
consists of an active duty for training period, as opposed to 
active military service, is significant.  The presumptive 
period for service connection for psychoses, in accordance 
with 38 C.F.R. §§ 3.307 and 3.309, does not apply to the one 
year following completion of active duty for training.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).   Thus, 
although the appellant had a diagnosed psychosis in the year 
of his active duty for training, the Board must determine 
whether this diagnosis existed during his active duty 
training period.  The evidence from Dr. Dugal raises the 
distinct possibility that the appellant had a schizophrenia 
condition during his active duty for training period.  Thus 
the Board finds that this evidence satisfies the threshold 
requirement of an inservice injury or disease for purposes of 
a well grounded claim.  The determination of whether this 
1983 schizophrenia diagnosis, in fact, manifested itself 
during the appellant's active duty for training will be the 
subject of the remand order that follows.  The Board also 
finds that this same evidence from Dr. Dugal satisfies the 
third element of a well grounded claim, namely medical 
evidence of a nexus between service and the current 
schizophrenia disability.  Thus, all three elements of a well 
grounded claim are satisfied for the appellant's 
schizophrenia claim.  See Caluza, supra.           


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for schizophrenia. 


REMAND

The Board finds that additional evidence is necessary to 
fairly adjudicate the appellant's claim.  In particular, the 
Board notes that the statement from Dr. Dugal that VA 
received in August 1997 does not elaborate on whether the 
appellant's schizophrenia was diagnosed as being in existence 
during the appellant's period of active duty for training, as 
opposed to at some time in 1983 following his release from 
active duty for training.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his 
schizophrenia between 1983 and December 
1985.  

2.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the appellant furnish 
legible copies of all medical records 
compiled in conjunction with treatment 
accorded him for schizophrenia from May 
1983 to December 1985.  The Board is 
especially interested in the records from 
J. Charles Dugal, M.D. of Sunset, 
Louisiana.  The Board is also interested 
in a complete copy of the June 1986 
psychological report from the Acadiana 
Mental Health Center, a partial copy of 
which is in the claims file.   

3.  The RO should request from Dr. Dugal 
that he provide clarification of his 
statement, received by VA in August 1997, 
that indicates that the appellant was 
diagnosed with chronic undifferentiated 
schizophrenia in 1983.  Dr. Dugal should 
specify when in 1983 the appellant was 
diagnosed with this psychiatric 
condition, who diagnosed this condition, 
and what factual and medical basis was 
relied on to make this diagnosis.  If Dr. 
Dugal was not the physician who diagnosed 
the appellant in 1983, then Dr. Dugal 
should provide the name and address of 
the physician who made such diagnosis so 
that the RO can obtain any relevant 
records.  

4.  The RO should then readjudicate the 
claim of service connection for 
schizophrenia with consideration given to 
all of the evidence of record, and any 
additional medical evidence obtained by 
the RO pursuant to this remand.  As this 
claim has been reopened pursuant to the 
Board's decision herein, the RO must 
conduct a full merit review of the claim.

5.  If the claim is denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
and given an opportunity to reply 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant is hereby informed that he has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he should assist the RO in 
the development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

